  Case 14-31974         Doc 42     Filed 10/26/18 Entered 10/26/18 07:00:05              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-31974
         CARLITA M TOWNSEND

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/29/2014.

         2) The plan was confirmed on 11/26/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 10/02/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-31974        Doc 42       Filed 10/26/18 Entered 10/26/18 07:00:05                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $17,391.00
       Less amount refunded to debtor                            $334.00

NET RECEIPTS:                                                                                    $17,057.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $747.58
    Other                                                                   $182.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,929.58

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAS FINANCIAL CHOICE        Unsecured         549.00        549.67           549.67          15.73        0.00
AMERICASH LOANS LLC              Unsecured            NA         999.19           999.19          40.33        0.00
CDA PONTIAC                      Unsecured         458.00           NA               NA            0.00        0.00
CERASTES LLC                     Unsecured            NA         200.00           200.00           0.00        0.00
CERASTES LLC                     Unsecured            NA         150.00           150.00           0.00        0.00
CERASTES LLC                     Unsecured            NA         350.00           350.00           0.00        0.00
CERASTES LLC                     Unsecured            NA         430.00           430.00          15.77        0.00
CERASTES LLC                     Unsecured            NA         780.00           780.00          31.48        0.00
CHICAGO ACCEPTANCE               Secured        2,755.00            NA               NA            0.00        0.00
CHICAGO ACCEPTANCE               Unsecured      5,167.00            NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      4,200.00       5,627.00         5,627.00        221.34         0.00
CORP AM FCU                      Unsecured            NA       5,712.47         5,712.47        224.71         0.00
CORPORATE AMERICA FAMILY CU      Unsecured      1,570.00            NA               NA            0.00        0.00
DEPENDON COLLECTION SE           Unsecured         365.00           NA               NA            0.00        0.00
DIRECTV LLC                      Unsecured            NA         295.68           295.68           0.00        0.00
Ea                               Unsecured         780.00           NA               NA            0.00        0.00
ENHANCED RECOVERY CO L           Unsecured      1,203.00            NA               NA            0.00        0.00
Financial Accts Serv             Unsecured          55.00           NA               NA            0.00        0.00
Financial Accts Serv             Unsecured          57.00           NA               NA            0.00        0.00
Financial Accts Serv             Unsecured          77.00           NA               NA            0.00        0.00
HARVARD COLLECTION SERVICE       Unsecured      2,101.00            NA               NA            0.00        0.00
NCEP LLC                         Unsecured      8,569.00     12,873.78        12,873.78         535.70         0.00
PERITUS PORTFOLIO SERVICES       Unsecured      5,998.00            NA               NA            0.00        0.00
PERITUS PORTFOLIO SERVICES       Secured        5,275.00     11,106.48        11,106.48       9,418.90    1,324.44
STONERICRD                       Unsecured         120.00           NA               NA            0.00        0.00
US DEPT OF ED NELNET             Unsecured      4,278.00       4,656.67         4,656.67        187.92         0.00
US DEPT OF EDUCATION             Unsecured            NA       2,164.72         2,164.72          79.37        0.00
VA DEPT OF SOCIAL SVCS           Unsecured      1,500.00            NA               NA            0.00        0.00
VERIZON                          Unsecured         822.00        807.02           807.02          31.73        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-31974         Doc 42      Filed 10/26/18 Entered 10/26/18 07:00:05                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $11,106.48          $9,418.90         $1,324.44
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $11,106.48          $9,418.90         $1,324.44

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $35,596.20          $1,384.08              $0.00


Disbursements:

         Expenses of Administration                             $4,929.58
         Disbursements to Creditors                            $12,127.42

TOTAL DISBURSEMENTS :                                                                      $17,057.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/26/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
